 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    Junho Hyon,                                       No. 2:19-cv-00259-KJM-EFB
12                          Plaintiff,
13           v.                                         ORDER
14    Jerry Brown et al.,
15                          Defendant.
16

17          The court received Mr. Hyon’s filing at ECF No. 31 and construes it as a motion for

18   clarification under Federal Rule 60(a). See Erickson v. Pardus, 551 U.S. 89, 94 (2007)

19   (“document filed pro se is ‘to be liberally construed’”) (citations omitted). Mr. Hyon states he

20   was unable to find a document the “US Court of Appeal in San Francisco sent [the court] on

21   September 25, 2020.” The court is unaware of the document Mr. Hyon references, and the court

22   has no record on its docket of any United States Court of Appeals filing on that date. As the court

23   cannot identify an error within its control, the motion is denied.

24   DATED: April 30, 2021.

25

26

27

28
                                                        1
